ORDER
PER CURIAM.
David L. Jones appeals from the judgment entered following a jury verdict awarding him $17,440.64, but assessing seventy percent fault to Jones in his personal injury action against the City of St. Louis, effectively reducing his award to $5,233.92. We affirm.
We have reviewed the briefs of the parties, the legal file, and the record on appeal, and find the claims of error to be without merit. The evidence in support of the jury verdict is not insufficient. No error of law appears. An extended opinion would have no precedential value. We affirm the trial court’s judgment pursuant to Rule 84.16(b).
The parties have been furnished with a memorandum for their information only, setting forth the reasons for the order affirming the judgment pursuant to Rule 84.16(b).